Citation Nr: 1720933	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-41 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for degenerative arthritis of the right 1st metacarpophalangeal (MCP) joint prior to January 10, 2008, and a rating in excess of 20 percent from that date. 

2.  Entitlement to a temporary total rating for convalescence following thumb surgery in January 2008. 

3.  Entitlement to a compensable rating for allergic rhinitis (claimed as a sinus condition) prior to January 6, 2016 and a rating in excess of 10 percent from January 6, 2016.  

4.  Entitlement to a rating in excess of 30 percent for depression prior to January 4, 2016 and in excess of 50 percent from that date. 

5.  Entitlement to a rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine. 

6.  Entitlement to a rating in excess of 10 percent for left knee with chondromalacia patella, status post-surgery. 

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to January 6, 2016.


REPRESENTATION

Appellant represented by:  National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to July 1990, from July 1993 to December 1993, and from June 1994 to September 2004.   

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston- Salem, North Carolina and Newnan, Georgia.   

In July 2014, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The claims file includes a 2014 VA Form 21-22a in which the Veteran appointed attorney J.L. as his representative; however, VA has not accredited J.L. to represent claimants before VA, despite his appearance at the Board hearing.  Thus, the 2014 VA 21-22a was of no effect.  The file includes a valid June 2006 VA From 21-22 made out to the National Association for Black Veterans, Inc.  In March 2017, the Board notified the Veteran that the 2014 VA Form 21-22a was not valid and that his current representative remained the National Association for Black Veterans, Inc.  He was advised that his options included representing himself, appointing a different Veterans Service Organization, attorney, or accredited agent to represent him, or appointing J.L. as his representative on a one-time basis.  He was advised that if the Board did not hear from him or a new representative within 30 days of the letter, the Board would assume that he desired to continue with the National Association for Black Veterans, Inc., as his representative and that review of his appeal would be resumed.  As no response was received, the Board will continue to recognize the National Association for Black Veterans, Inc. as his representative and will proceed with adjudication. 

These matters were previously before the Board October 2014 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the directives of its remand as they pertain to the issues adjudicated below. Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Since January 6, 2016, the Veteran has been awarded a total combined schedular evaluation of 100 percent for his service-connected disabilities.  Accordingly, the TDIU has been recharacterized as noted above.

The issues of entitlement to increased ratings for depression, DDD of the lumbar spine, and a left knee disability, and entitlement to a TDIU prior to January 6, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On or about November 5, 2007, the Veteran re-injured his thumb causing an increase in symptoms, including pain and limitation of motion, but not manifesting in limitation of motion with a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers. 

2.  The Veteran's right thumb MCP joint was surgically on fused on January 10, 2008 and was immobilized in a cast following surgery until February 22, 2008. 

3.  The earliest clinical record that reflects that the Veteran had greater than 50 percent obstruction of the nasal passage on both sides is from February 2016.  

4.  At no time during the Veteran's claim has his allergic rhinitis been manifested by nasal polyps or complete obstruction of a nasal passage. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, and no higher, from November 5, 2007 to January 9, 2008, for degenerative arthritis of the right 1st metacarpophalangeal (MCP) joint have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5224, 5228 (2016).

2.  The criteria for a rating in excess of 20 percent for degenerative arthritis of the right 1st MCP joint from January 10, 2008, have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, DCs 5003, 5224, 5228.

3.  The criteria for entitlement to a temporary total rating for convalescence following January 2008 thumb surgery have been met through February 2008.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §4.30 (2015).

4.  The criteria for a compensable rating for allergic rhinitis (claimed as a sinus condition) prior to January 6, 2016 and a rating in excess of 10 percent from January 6, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.97, Diagnostic Code (DC) 6522 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges that the January 2016 Disability Benefits Questionnaire (DBQ) for the Veteran's hand does not comply with the requirements of 38 C.F.R. § 4.59 as interpreted by the Court in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) because it does not reflect passive range of motion testing results; however, the examination is still adequate for rating purposes.  In the present case, the Veteran is receiving the maximum rating for ankylosis of the thumb; thus, there is no prejudice to the Veteran that the examiner did not consider passive range of motion.  Finally, the Board notes that the considerations of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § 4.59 do not apply when the maximum scheduler rating, as in this case from January 2008, has been assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97 (Dec. 12, 1997).


Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating right 1st metacarpophalangeal (MCP) joint
Temporary total rating for right 1st MCP joint

The Veteran's degenerative arthritis of the right first MCP is rating as noncompensable prior to January 10, 2008 and as 20 percent disabling from that date under DC 5224.  

Historically, a March 2006 VA examination noted that the Veteran had a "small gap of .2 cm between the tip of the thumb and the right little finger, and the thumb pad and the little finger; however, there was no gap between the tip of the thumb with the other fingers.  

In December 19, 2007, the Veteran filed an informal written claim for an increased rating for his thumb.  The Board has reviewed the file to determine whether it is factually ascertainable that an increase in disability occurred within the year prior to the filing of the December 2007 claim (and has also reviewed the record to see if any earlier record can be considered a claim for increase under former 38 C.F.R. § 3.157).  38 C.F.R. § 3.400(o).  A December 5, 2007 VA clinical record reflects that the Veteran presented to the hand clinic for evaluation of his right thumb.  The Veteran stated that "about a month ago", he had an MVC (motor vehicle collision) and tried to brace himself causing increase in pain in the right hand.  The assessment was right thumb MCP arthritis.  The Veteran lacked 30 degrees of extension; however, he had flexion to 25 degrees.  

On December 18, 2007, when filing the claim for an increased rating, the Veteran stated that he had constant pain in and numbing sensation in his right thumb/hand which interferes with his ability to lift, write, carry objects, and use his right hand in a normal matter.  

A January 5, 2008 VA record reflects that the Veteran reported pain which was a five out of 10 and which was caused by use. 

On January 10, 2008, the Veteran had same-day surgery for fusion of the 1st MCP joint.  The discharge record reflects that the Veteran was instructed as follows:  "You may start using your hand, but do not lifting anything heavier than a coffee mug for 2 [weeks]" and "Please do the hand exercises at least once an hour."

A January 14, 2008 VA record reflects that the Veteran was taking Percocet on an as-needed basis.  It was noted that he has post-operative pain but was independent in activities of daily living.  The Veteran had a cast so the examiner was not able to assess the joint.

A January 25, 2008 ortho-outpatient record reflects that the Veteran's splint and sutures were removed.  

February 2008 ortho-outpatient notes reflect that the Veteran was seen four weeks post fusion after being placed in a thumb spica cast with IP immobilized.  He had no complaints other than he stated that his thumb feels "different" and stiff from immobilization.  Upon removal of the cast on February 22, 2008, he had a well healed incision, no erythema, and no drainage.  He was fitted for a custom splint, hand-based thumb spica with IPJ (interphalangeal joint) free.  On February 28, 2008, retained pins were removed.

A March 2008 VA clinical record reflects that the Veteran returned for his suture removal and wound check.  The Veteran reported that he had no complaints, no pain, no numbness, and no tingling.  It was noted that he could advance activity gradually over the next six weeks and may use his hand and thumb but certain activities which may stress the fusion site were discussed with him and he was to gradually progress with those activities.

Upon examination in March 2008, he had well healed incisions, mild swelling, and no erythema/warmth/drainage.  There was no pain with stress of the MCP fusion site.

An April 2008 VA record reflects that the Veteran was seen for routine follow-up of his thumb fusion.  It was noted that he was doing well and that he denied complaints.  (It was noted that he did have a complaint of pain along the radial styloid that radiates to the thumb/index webspace.  The Veteran was diagnosed with Dequervains tenosynovitis of the right wrist.)  The Veteran declined casting and/or injection with corticosteroid and agreed to treat with Naproxen, rest (light duty only, no heavy lifting with right hand) and ice/heat.

An August 2008 VA clinical record reflects that the Veteran reported that his thumb is much better than pre-operation.  The Veteran reported that "overall [he] is very pleased with results."  

In a September 2008 VA Form 21-4138, the Veteran stated as follows:  "My thumb is fused, and I can only move the very tip of the thumb.  This limits my dexterity and fine motor abilities.  Also interferes with my ability to lift.  This is a painful condition of my dominant [right] hand and I believe I should be rated accordingly."

In his October 2009 VA Form 9, the Veteran stated that from January 10, 2008 through March 31, 2008, he had an inability to use his right hand due to a cast for two months, a "lot of pain", and that the pins had to be removed.  He reported that this was all "very distressful and painful."  He also stated "I could not lift or grasp with my [right] hand, and I had no fine motor skills using my [right] hand."

The Board has considered the Veteran's contentions but finds that the clinical records do not support them and are more probative.  Notably, the February record is indicative that he did not have pain, the March 2008 record reflects that he did not have pain, the April 2008 record reflect that the pain was due to a wrist condition, and the August 2008 record reflects that the Veteran was very pleased with the results of the January 2008 surgery.  Such records are against a finding of "a lot of pain", a "very distressful situation", or a very "painful" situation.  In addition, the records reflect that the Veteran could use his hand but was limited in certain activities for a period of time.

A February 2010 VA examination report reflects that the Veteran reported that he has problems with dexterity because of the stiffness of the MP joint of the right thumb and his lack of movement.  He cannot oppose the thumb to the fingers.  It was noted that he brings the fingers to the thumb instead.  He also reported that he lacks strength, numbness, and that the drops things easily.  The Veteran stated that he cannot feel normally a piece of paper between the thumb and fingers.  He reported that he has trouble lifting or holding any object greater than a few pounds.  The Veteran stated that he frequently drops things with his right hand which affects him as far as his ability to work.  He reported that it affects his writing and functioning with his right hand and that he is unable to work with the computer.  

Upon examination in 2010, the Veteran had a right thumb fusion of the MP joint so that it cannot be flexed.  The DIP joint can be flexed about 10 degrees.  It was noted that the Veteran can bring the index middle and ring fingers to the thumb and make weak opposition; he cannot bring the thumb any further than to the index finger; he can bring the fingers to the mid palmar crease; he cannot oppose the thumb to the finger or make a fist; he can dorsiflex the hand to 50-60 degrees and palmar flex the hand to 60 degrees.  The Veteran's grip strength of the right hand (4/5) was noted to be weak as compared to the left grip strength (5/5).  It was further noted that he can do pushing and pulling with his right hand, but cannot do any twisting or turning because of the lack of use of the right thumb. 

The Veteran testified at the 2014 Board hearing that he has loss of use of his hand as far as being able to put on his shirt and button it.  He stated that he drops things quite a bit and the strength is not there.  He reported that he uses hot wax as treatment which gives temporary relief with the "pain and things of that nature," but the mobility is not there.  He testified that he has numbness in his thumb and that he no longer has the strength to be able to turn and put pressure to tighten things when doing odd jobs.

A January 2016 VA DBQ (Disability Benefits Questionnaire) reflects that the Veteran reported that his condition has become worse since 2008 in that he has pain and stiffness and cannot move his thumb.  He reported that he drops things often and has decreased strength.  He reported that he takes Naproxen.  The examiner found that pain was noted on examination but that pain did not result in or cause functional loss.  There was objective evidence of localized tenderness or pain.  The examiner stated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  It was noted that his thumb was ankylosed in extension.  The examiner found that the Veteran's thumb condition did not cause such functional impairment that no effective function remained such that he would be equally well served by an amputation with prosthesis. 

Initially, the Board notes that the maximum rating under DC 5224 is 20 percent, which is warranted for ankylosis in the unfavorable position.  Because the Veteran is already in receipt of the maximum rating from January 10, 2008, a higher schedular rating is not possible under DC 5224.  Moreover, the 20 percent rating under DC 5224 for ankyloses is not warranted prior to that date because the evidence is against a finding that he had ankylosis prior to the January 10, 2008 surgery.  

The Board has considered whether a rating under DC 5228 (limitation of motion of the thumb) is warranted prior to January 10, 2008.  Under DC 5228, a compensable rating is warranted if there is at least a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The clinical evidence does not support such a finding.  As noted above, the 2006 clinical evidence is clearly against such a finding, and the 2007 also does not support such a finding. 

However, the Board has considered 38 C.F.R. § 4.59 which provides that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to the minimum compensable rating for the joint.  Thus, the Board finds that a rating of 10 percent, and no higher is warranted.  The record reflects an increase in worsening of the Veteran's disability beginning approximately one month prior to his December 5, 2007 appointment.  Thus, the Board finds that he is entitled to a 10 percent disability rating effective from November 5, 2007.  (See 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

The Board has considered that the Veteran had a diagnosis of arthritis of the thumb; however, a separate, compensable rating is not warranted under DC 5003 for the same symptomatology.  Regardless, the Veteran is only service-connected for one minor joint group and two or more major joints or two or more minor joint groups must be involved for DC 5003 to apply. 

The Board has also considered whether a separate compensable rating is warranted under the Note to DC 5224 but finds that it is not.  The evidence does not support a finding that the service-connected thumb disability results in limitation of motion of other digits of the hand.  

In addition, the Board notes that the Veteran is separately in receipt of service connection for right wrist ulnar and median nerve slowing due to his right thumb disability.  Thus, the overall function of the hand has already been considered in that rating, which is from June 2010.  The evidence of record does not reflect that ratings for the hand due to limitation of function are warranted prior to that period. 

The evidence is also against a finding that the Veteran's scar from his thumb surgery warrants a separate rating as it is not painful or unstable or of the size which would warrant a compensable rating. (See 2016 DBQ.)

Finally, as noted above, the considerations of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § 4.59 do not apply when the maximum scheduler rating, as in this case from January 2008.  Prior to that date, the Board, in assigning a 10 percent rating, has considered the Veteran's complaints.

The Veteran also contends that he is entitled to a 100 percent rating for convalescence following his January 2008 thumb surgery.  He testified that for approximately 45 to 60 days he could not use his thumb for anything, that he is right-handed, and that he did not have use of his right hand to do the daily chores of hygiene and things of that nature.  

Under 38 C.F.R. § 4.30, total ratings will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release. 38 C.F.R. § 4.30. 

In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).

38 C.F.R. § 4.45(f) provides that multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints and "are ratable on a parity with major joints." 

Initially, the Board notes that there is not a report at hospital discharge or outpatient release that indicates that at least one month of convalescence is warranted.  The January 10, 2008 ortho-patient discharge instructions reflect that the Veteran could start using his hand, but was not to lift anything heavier than a coffee mug in two weeks.  He was to do hand exercises at least once an hour.  The discharge notes do not support the Veteran's assertion that he did not have use of his right hand.

However, the evidence clearly shows that following the surgery the Veteran's thumb was placed in a cast such that the interphalangeal joints were immobilized until February 22, 2008, when the case was removed and replaced with a splint that could be removed at will and left the interphalangeal joints free.  Following this treatment and the removal of surgical pins approximately one week later, the records reflect that the Veteran did not have pain and had a well healed incision and was allowed to lift items and do exercises (February 2008), did not have pain, numbness or tingling and was cleared to advance his activity level of the hand and thumb, and did not have erythema/warmth/drainage (March 2008).  The evidence does not reflect that the Veteran had any other symptoms which were of such severity after February 22, 2008, as to warrant convalescence as contemplated by the rating code.

The Board finds that the criteria for a convalescent rating have been met through February 22, 2008.  The Veteran's thumb surgery did necessitate more than one month immobilization by cast of one major joint.  38 C.F.R. § 4.30(a)(3).  

Other considerations

The Veteran's complaints are contemplated by the scheduler criteria based on their level of severity.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008)..  Any symptom of the Veteran's would be considered under the categories of limitation of motion, and ankylosis.  Thus, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms.  The Board notes that the term "pain" is not necessarily noted in the rating criteria for ankylosis.  However, the Veteran's hand pain is contemplated in his separately rated right wrist nerve disability. 

In addition, even if the Veteran's complaints are not contemplated in the rating criteria, the evidence does not reflect that the Veteran's thumb disability has caused frequent hospitalization or that it caused actual marked interference with employment.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for his thumb disability as well as for a separately compensable wrist disability with nerves affecting the hand.   All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  With regard to the Veteran's other service-connected disabilities (the Veteran has a total of 21 service-connected disabilities), further discussion under Johnson is premature because the Board, in the decision below, is remanding some of the rating issues on appeal. 

Rating allergic rhinitis 

Historically, in May 2010, the Veteran filed a claim for a TDIU, which the RO took as a claim for increased ratings for the Veterans' service-connected disabilities, to include his allergic rhinitis, which was rated as noncompensable.  In a May 2011 rating decision, the RO denied a compensable rating for allergic rhinitis.  During the pendency of the Veteran's appeal, the RO, in a February 2016 rating decision, assigned a 10 percent evaluation for allergic rhinitis effective from January 6, 2016 under DC 6522.  (The Veteran's allergic rhinitis was still rated as noncompensable prior to January 6, 2016.)  

Under DC 6522, a 10 percent disability is warranted when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present. 

An April 2009 VA examination report (sleep apnea) reflects that the Veteran reported that he has a history of frequent sneezing and some nasal congestion.  The examiner found that the Veteran has an "excellent nasal airway" and that the Veteran had "perennial allergic rhinitis that seems to be fairly well-controlled with medication."

A September 2010 VA record reflects that there was no evidence of nasal or sinus problems.

A February/March 2011 Carolina Prime Internal Medicine (QTC) record reflects that the Veteran reported constant sinus problems which leave him "incapacitated as often as 12 time(s) per week [sic], and each incident last for 7 day(s).  The Veteran reported that he did not take any medication for such.  Upon examination of the nose, there was no nasal obstruction and no nasal polyps.  It was noted that there "is rhinitis present and it is believed to be allergic in origin because [of the ] CLEAR DISCHARGE.  On examination no sinusitis was detected."  The examiner noted the subjective factors of periodic sneezing, stuffy nose and discharge, and noted the objective findings of clear discharge with periodic symptoms, and noted that there was no finding of bacterial rhinitis. 

A January 18, 2012 VA record reflects that the Veteran complained of nasal cold and sinus drainage.  Upon examination, he had no rhinorrhea.

A January 22, 2012 record reflects that the Veteran was on treatment for bronchopneumonia and complained of a runny nose and congestion in his nasal sinuses.  He was treated with IV antibiotics.  A January 23, 2012 record reflects an assessment of rhinosinusitis and that the Veteran was to continue with antibiotics.  The Veteran was admitted as an inpatient for pneumonia and reported that after admission, he felt better but still complained of a stuffy nose. 

A January 26, 2012 maxillofacial CT scan reflects that there is no evidence of sinusitis.

VA records reflect symptoms of rhinitis but no symptoms of a sinus problem (e.g. February 2012, September 2012, April 2014) and that he was doing well with his symptoms (May 2013).

A February 2012 otolaryngology consult record reflects that the Veteran reported trouble breathing via nose for more than 20 years but that he had "no symptoms of sinus problem and CT looks ok."

The Veteran testified at the 2014 Board hearing that after surgery for his nose, he has the same problems as previously and now has a daily mild, numbing, constant type of headache that gets worse. 

A January 2015 VA record reflects that the Veteran reported sinus problems (chronic sinusitis) and that he was on "multiple medications"; however, the objective findings of the ENT were "clear".

A May 2015 VA record reflects that the Veteran had sinus congestion and a blocked nose.  He was assessed with acute bronchitis. 

A February 2016 VA examination report reflects that the Veteran takes Loratadine, Montelukast, a Sinus rinse, and Flunisolide for his allergic rhinitis.  He did not have sinusitis.  It was noted that the Veteran had greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  He did not have complete obstruction of one side.  He had permanent hypertrophy of the nasal turbinates, but did not have nasal polyps.  

The evidence, as noted above, is against a finding that the Veteran has had polyps during the rating period on appeal.  It also is against a finding of greater than 50 percent obstruction of the nasal passage on both sides prior to the February 2016 VA examination report.  Thus, a compensable rating is not warranted prior to the assigned January 6, 2016 effective date, and a rating in excess of 10 percent is not warranted for any period on appeal. 

The Board has considered whether a rating under DC 6514 is warranted but finds that it is not.  Although the Veteran contends chronic nasal problems, the records do not reflect one or more incapacitating episodes per year requiring prolonged antibiotic treatment, or three to six non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  

The Board acknowledges that the Veteran is competent to report headaches, pain, and purulent discharge or crusting, but he has not been shown to be competent to provide an etiology as to his headaches.  The Board also notes that the Veteran has previously reported sporadic headaches related to stress/tension and reports having been diagnosed with migraine headaches. (See August 2013 VA clinical record and 2014 DBQ), and he has reported headaches related to temporomandibular joint disease (See 2010 QTC examination report).  He has also been diagnosed with questionable cluster headaches (August 2013).

Moreover, even though the Veteran has reported chronic sinusitis, and rhinosinusitis was noted in January 2012 (which resolved within a few days with antibiotics), it was not found on examination in September 2010, February 2011, September 2012, April 2014, January 2015,or February 2016.  The Board finds the clinical records, and the lack of prescription treatment for one or more sinus episodes requiring prolonged (lasting four to six weeks) of antibiotic treatment in one year during the rating period, are more probative than the Veteran's lay statements made for compensation purposes. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Other considerations

The Veteran's complaints are contemplated by the schedular criteria based on their level of severity.  Moreover, even if they are not, the evidence does not indicate frequent periods of hospitalization or actual marked interference with employment. Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  

As noted above, with regard to the Veteran's other service-connected disabilities, further discussion under Johnson is premature because the Board, in the decision below, is remanding some of the rating issues on appeal. 


ORDER

Entitlement to a rating of 10 percent and no higher, for degenerative arthritis of the right 1st metacarpophalangeal (MCP) joint, from November 5, 2008, and no earlier, to January 9, 2008 is granted.

From January 10, 2008, entitlement to a rating in excess of 20 percent for degenerative arthritis of the right 1st metacarpophalangeal (MCP) joint is denied. 

Entitlement to a temporary total rating for convalescence following thumb surgery in 2008 is granted, from January 10, 2008 through February 22, 2008. 

Entitlement to a compensable rating for allergic rhinitis (claimed as a sinus condition) prior to January 6, 2016 and a rating in excess of 10 percent from January 6, 2016 is denied.  


REMAND

Rating Depression

In May 2010, the Veteran filed a claim for a TDIU, which the RO took as a claim for increased ratings for the Veterans' service-connected disabilities, to include his depression which had been rated as 10 percent disabling.  In a May 2011 rating decision, the RO granted a rating of 30 percent disabling effective from May 2010.  In a February 2016 rating decision, the RO granted a rating of 50 percent effective from January 2016. 

The claims file includes 2010, 2011, and 2012 VA records, a November 2010 QTC examination report, and a January 2016 VA DBQ examination report. 

At the January 2016 examination, the Veteran reported that he sees a therapist once every two weeks and that he sees a psychiatrist once every few months.  The Veteran did not report when he began such treatment.  The claims file does not include 2013, 2014, 2015 therapist and/or psychiatric records.  Thus, a remand to obtain them is warranted.

Rating the Left Knee

The Veteran underwent a VA examination in January 2016.  The Board finds, based on the Court's decision in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), further examination is warranted.  Pursuant to Correia, 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion.

The 2016 VA examination report does not reflect that joint testing on passive motion was performed.  Thus, a remand for such is warranted.


Rating the Spine

The claims file includes VA examination reports from 2008 and 2010.  In 2014, the Board remanded the Veteran's claim for another VA examination.  

The Veteran underwent an examination in January 2016.  At the examination, the Veteran stated that he had seen a neurosurgeon three weeks prior, and that he was awaiting a decision on his surgical options.  Such records are not associated with the claims file. 

Thus, a remand to obtain all pertinent records is warranted.  

TDIU

The issue of entitlement to a TDIU in inextricably intertwined with the above remanded issues.  Thus, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  After contacting the Veteran and obtaining any necessary authorizations, attempt to obtain all pertinent VA and non-VA records not already associated with the claims file, including records from 2013 to present for a) the Veteran's depression (to include claimed therapist records every two weeks and psychiatric records every few months as noted in the January 2016 DBQ) and b.) the Veteran's spine (to include December 2015 and/or January 2016 neurosurgeon records and all surgery, if any records).  

2.  Schedule the Veteran for a VA examination to determine the extent of his left knee disability, to include passive range of motion testing.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Following completion of the above, readjudicate the issues of entitlement increased ratings for the left knee, the spine, depression, and entitlement to a TDIU.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


